DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The specification references elements V4-V3, V5-V4, V6-V5, V7-V6, V8-V7, and V1-V8. However, there is insufficient description of what the elements are or what they refer to. Clarification is recommended. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control centre” in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The three-prong analysis for “control centre” in claims 1 and 8 is as follows:
The use of the nonce term “centre” is interpreted as a generic placeholder for the term “means.”
The term “centre” is modified by the functional language “controlling said multiplexer (15) so as to connect selectively and in succession said voltmeter (22) to second two needles of said plurality of needles (10) according to a predefined scheme,” “measuring the impedance between said second two needles at said at least two frequencies,” “calculating an image,” and “supplying said image to a system.”
The generic placeholder, “centre,” is not modified by sufficient structure, material, or acts for performing the claimed functions. 
The “control centre” is therefore interpreted to cover the corresponding structures and processes for accomplishing the claimed functions of “controlling said multiplexer (15) so as to connect selectively and in succession said voltmeter (22) to second two needles of said plurality of needles (10) according to a predefined scheme,” and “measuring the impedance between said second two needles at said at least two frequencies,” in Pg. 8, last paragraph – Pg. 11, first paragraph. 
The “control centre” is therefore interpreted to cover the corresponding structures and processes for accomplishing the claimed functions of “calculating an image,” and “supplying said image to a system,” in Pg. 11, second paragraph – Pg. 14, third paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



The term “preferably” in claims 4 and 5 is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The quantity of needles in claim 4 is therefore interpreted to be between 4 and 12, and the length of needle in claim 5 is interpreted to be between 0.5 and 5 cm. 
The term “substantially” in claims 1 and 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The size of the image is rendered indefinite by the term “substantially,” and for examination purposes, the size of the image is interpreted to be equal to that of the circumference of the needles. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarfaty et al. (US 8437845 B2) in view of Oliver Garcia et al. (US 20180028112 A1), hereinafter referred to as Sarfaty and Oliver Garcia. 
Regarding claim 10, Sarfaty teaches a method for measuring electrical impedance in human tissue (Col. 6, ll. 5-14) comprising the steps of: applying a plurality of needles (10) (Fig. 4C, electrodes 412) arranged along a circumference (Col. 8, ll. 9-15) to a human tissue to reach a pre-set depth in said human tissue (Col. 9, ll. 1-18); supplying a current, at at least two different frequencies in succession (Col. 7, ll. 51-55), selectively to one pair of needles at a time of said plurality of needles (10) (Col. 6 ll. 57-66; Col. 6, ll. 20-25); measuring the impedance between all the other needles of said plurality of needles (Col. 6, ll. 5-14); and composing images, having a size substantially equal to that of said circumference, based upon the values of impedance measured (Col. 7, ll. 32-55).
Sarfaty fails to teach supplying an alternating current.
However, Oliver Garcia teaches the system with supplying an alternating current (Fig. 3, AC generator 9; [0037]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Sarfaty to incorporate the teachings of Oliver Garcia to provide the system supplying an alternating current. Providing the alternating-current generator is beneficial because it allows for easy manipulation of the current. 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sarfaty et al. (US 8437845 B2) in view of Vaehaesoeyrinki et al. (WO 2010103174 A1) and Oliver Garcia et al. (US 20180028112 A1), hereinafter referred to as Sarfaty, Vaehaesoeyrinki, and Oliver Garcia.
Regarding claim 1, Sarfaty teaches a system for measuring electrical impedance in human tissues (Col. 6, ll. 5-14) comprising a plurality of needles (10) (Fig. 4C, electrodes 412); said plurality of needles (10) being arranged along a circumference (Col. 8, ll. 9-15); said plurality of needles (10) being coated with an electrically insulating material throughout their entire length except for a portion (Col. 9, ln. 53 – Col. 10, ln. 3); each of said plurality of needles (12) being connected to a multiplexer (15) (Fig. 1, Multiplexer; Col. 6, ln. 54 – Col. 7, ln. 25); a generator (20) being connected to an input of said multiplexer (15) (Col. 6, ll. 45-57); where said current generator (20) sends a current (21) at at least two different frequencies (Col. 7, ll. 51-55); an electrical impedance meter being connected to an output of said multiplexer (15) (Col. 4, ll. 13-16; Col. 7, ll. 39-55); a control centre (25) connecting selectively and in succession said current generator (20) to first two needles of said plurality of needles (10) (Fig. 1, Input/Output Multiplexer Controller, RF Signal Generator, Multiplexer, Input to Electrode Array, Electrode Array); said control centre (25) controlling said multiplexer (15) so as to connect selectively and in succession said voltmeter (22) to second two needles of said plurality of needles (10) according to a predefined scheme (Col. 6 ll. 57-66; Col. 6, ll. 20-25); said control centre (25) measuring the impedance between said second two needles at said at least two frequencies (Col. 4, ll. 13-16; Col. 7, ll. 39-55) ranging between 10 Hz and 1 MHz (Col. 6, ll. 47-49); said control centre (25) calculating an image, having a size substantially equal to that of said circumference, for each of said at least two frequencies corresponding to said measurement of the impedance between said second two needles (In light of Applicant’s specification at Pg. 11, ln. 4 – Pg. 14, ln. 1 “calculating an image” is interpreted as assigning different colours to, or representing graphically, different impedance values using the real part, imaginary part, and magnitude of the impedance data)(Col. 7, ll. 32-55); said control centre (25) supplying said image to a system for displaying (26) said image (Col. 5, ln. 11; Fig. 1, Computer and Console).
Sarfaty fails to teach the system with said plurality of needles (10) have a length greater than 0.5 cm; and the portion of the needles not being electrically insulated having a maximum length of 0.5 mm.
However, Vaehaesoeyrinki teaches a system with said plurality of needles (10) have a length greater than 0.5 cm (Pg. 6, ll. 28-30); the portion of the needles not being electrically insulated having a maximum length of 0.5 mm (Pg. 8, ll. 14-22).
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Sarfaty to incorporate the teachings of Vaehaesoeyrinki to provide the system a plurality of needles (10) have a length greater than 0.5 cm and the portion of the needles not being electrically insulated having a maximum length of 0.5 mm. Providing a plurality of needles with a length greater than 0.5 cm allows for sufficient skin penetration, and the needles not being electrically insulated having a maximum length of 0.5 mm is beneficial because “a measured signal level may advantageously be increased by decreasing the electrically conductive portion of the electrode tip, i.e. by shortening the naked portion of the electrode tip,” (Vaehaesoeyrinki; Pg. 10, ll. 11-17). 
Sarfaty  and Vaehaesoeyrinki do not teach the system with a voltmeter (22) being connected to an output of said multiplexer (15); and an alternating-current generator.
a voltmeter (22) being connected to an output of said multiplexer (15) ([0020], [0068]); and an alternating-current generator (Fig. 3, AC generator 9; [0037]).
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Sarfaty to incorporate the teachings of Oliver Garcia to provide the system with a voltmeter (22) being connected to an output of said multiplexer (15). Providing a voltmeter connected to an output of the multiplexer is beneficial because it allows the “voltmeter to control said pulsed signal based on the measurement of the current running through each electrode and on the detection of a current leakage by measuring the current that runs through each electrode located in the central conductor of each needle in a manner that allows to compare both currents to determine whether a safety level threshold established by the control logic is exceeded and stops the stimulation, and also in detecting the difference in potential between the two electrodes and thus calculate the impedance present between both electrodes during the stimulation, so if the calculated impedance exceeds certain maximum or minimum levels established by the control logic, the stimulation is stopped and this eliminates the contraindications in patients described above,” (Oliver Garcia; [0023]). 
Regarding claim 2, Sarfaty in view of Vaehaesoeyrinki, and Oliver Garcia teaches the system according to Claim 1, as discussed above. 
Sarfaty fails to teach the system characterized in that said portion having a maximum length of 0.5 mm is located at the tip (12) of each needle of said plurality of needles (10).
However, Vaehaesoeyrinki teaches the system characterized in that said portion having a maximum length of 0.5 mm is located at the tip (12) of each needle of said plurality of needles (10)
Regarding claim 3, Sarfaty in view of Vaehaesoeyrinki, and Oliver Garcia teaches the system according to Claim 1, as discussed above. 
Sarfaty also teaches the system characterized in that said current generator (20) sends a current at at least two different frequencies ranging between 100 Hz and 100 kHz (Col. 6, ll. 47-49).
Regarding claim 4, Sarfaty in view of Vaehaesoeyrinki, and Oliver Garcia teaches the system according to Claim 1, as discussed above.
Sarfaty also teaches the system characterized in that said plurality of needles (10) ranging from 4 to 12 needles, and preferably 8 needles (Fig. 4B – 12 electrodes 412).
Regarding claim 5, Sarfaty in view of Vaehaesoeyrinki, and Oliver Garcia teaches the system according to Claim 1, as discussed above.
Sarfaty fails to teach the system characterized in that said plurality of needles (10) have a length ranging between 0.5 and 5 cm, and preferably equal to 2.5 cm.
However, Vaehaesoeyrinki teaches the system characterized in that said plurality of needles (10) have a length ranging between 0.5 and 5 cm, and preferably equal to 2.5 cm (Pg. 6, ll. 28-30).
Regarding claim 6, Sarfaty in view of Vaehaesoeyrinki, and Oliver Garcia teaches the system according to Claim 1, as discussed above. 
Sarfaty also teaches the system characterized in that said plurality of needles (20) (Fig. 4C, electrodes 412) are fixed to a disk (11) (Fig. 4C, moving plate 426).
Regarding claim 7, Sarfaty in view of Vaehaesoeyrinki, and Oliver Garcia teaches the system according to Claim 6, as discussed above. 
 the system characterized in that said plurality of needles (20) (Fig. 4C, electrodes 412) exit from both sides of said disk (Fig. 4C, moving plate 426).
Regarding claim 8, Sarfaty in view of Vaehaesoeyrinki, and Oliver Garcia teaches the system according to Claim 1, as discussed above.
Sarfaty also teaches the system characterized in that said control centre (25) controls said multiplexer (Fig. 1, Multiplexer) so as to connect selectively and in succession said current generator (20) (Col. 6, ll. 45-57) to said plurality of needles (10) (Fig. 4C, electrodes 412) in order to perform all the combinations of connection possible (Col. 6, ln. 54 – Col. 7, ln. 25).
Sarfaty fails to teach a voltmeter connected to the multiplexer. 
However, Oliver Garcia teaches the system with a voltmeter being connected to a multiplexer ([0020], [0068]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sarfaty et al. (US 8437845 B2) in view of Vaehaesoeyrinki et al. (WO 2010103174 A1), and Oliver Garcia et al. (US 20180028112 A1) as applied to claim 1 above, and further in view of Rubinsky et al. (WO 2009050712 A2), hereinafter referred to as Sarfaty, Vaehaesoeyrinki , Oliver Garcia, and Rubinsky.
Regarding claim 9, Sarfaty in view of Vaehaesoeyrinki, and Oliver Garcia teaches the system according to Claim 1, as discussed above. 
Sarfaty, Vaehaesoeyrinki, and Oliver Garcia do not teach the system characterized in that it comprises a biopsy needle fixed on said disk (11).
characterized in that it comprises a biopsy needle (Fig. 8, biopsy probe 850, biopsy probe electrodes 852 and 853). Rubinsky suggests but does not explicitly teach the biopsy needle fixed on a disk. However, Rubinsky does teach the needle containing biopsy probe electrodes for measuring impedance. It would therefore be obvious, when combining the prior art, to affix the probe to the disc similar to how the electrodes measuring impedance are fixed on a disc in Sarfaty. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Sarfaty to incorporate the teachings of Rubinsky to provide the system a characterized in that it comprises a biopsy needle fixed on said disk (11). Doing so would be beneficial to provide additional information about the tissue and the area taken for biopsy (Rubinsky; Pg. 8, ln. 12 - Pg. 9, ln. 5). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The article by Amsh, 8 Advantages of Alternating Current over Direct Current, teaches differences in properties between alternating current and direct current. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA N FRANK whose telephone number is (571)272-6948. The examiner can normally be reached Monday-Thursday, 7:30am-5:00pm (ET), alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.F./            Examiner, Art Unit 3791                                                                                                                                                                                            
/David J. McCrosky/            Primary Examiner, Art Unit 3791